Citation Nr: 1805507	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  12-00 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a June 2010 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  By a February 2009 rating decision, the RO denied the Veteran's claim for service connection for PTSD; the Veteran was advised of the RO's decision and of his appellate rights.

2.  The Veteran did not timely appeal the RO's decision.

3.  The Veteran submitted additional evidence in March 2010, after the expiration of the appellate period; the RO denied reopening the claim in June 2010.  

4.  Assuming credibility for the purposes of reopening only, the additional evidence received with the claim filed in March 2010, is not cumulative or redundant of the evidence of record at the time of the February 2009 decision, relates to an unestablished fact necessary to substantiate the claim for service connection, and raises a reasonable possibility of substantiating the claim.

5.  The evidence of record establishes that the Veteran's PTSD is attributable to active service.  





CONCLUSIONS OF LAW

1.  The RO's February 2009 rating decision to deny service connection for PTSD is final.  38 U.S.C. §§ 7105 (2012); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for PTSD.  38 U.S.C. § 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).  

3.  The criteria for service connection for PTSD have been met.  38 U.S.C. §§ 1110, 1153, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening for Entitlement to Service Connection for PTSD

A claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In the present case, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.  The RO, by a decision entered in February 2009, denied the claim.  The February 2009 decision stated that the Veteran's additional evidence did not provide a confirmed diagnosis of PTSD or establish that a stressful experience occurred.   

In March 2010, the Veteran provided additional evidence pertaining to a diagnosis of PTSD related to his military service.  The RO declined to reopen the claim in June 2010, stating the evidence submitted by the Veteran is not new and material.  

The evidence received by the Veteran consists of an assessment and diagnosis from a licensed mental health counselor.  The assessment notes that the Veteran reported mental health issues since his return from serving in Vietnam.  The evaluation states a detailed assessment was administered with a determination that the Veteran's PTSD is related to his history of military trauma.  This evidence was not before adjudicators when the Veteran's claim was denied in February 2009 and is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.  See 38 C.F.R. § 3.156(a)   Accordingly, the claim is reopened.

II.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called "nexus" requirement."  Holton v. Shineski, 557 F.3d 1362, 1366 (Fed. Cir. 2010)(quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The requirements for establishing service connection for PTSD are more specific than those for establishing service connection for other psychiatric disabilities.  To establish service connection for PTSD, the evidence must satisfy three basic elements: 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3); see 75 Fed. Reg. 39843 (July 13, 2010).

The diagnostic criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (5th ed. 2013) (DSM-V) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125 (2017).  Prior to August 4, 2014, the Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV) was in effect.  In this case, the Veteran filed a claim to reopen his claim for PTSD in March 2010; therefore, a diagnosis of PTSD under the DSM-IV is acceptable.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran submitted an assessment and evaluation from a mental health counselor dated March 2010.  The examiner determined a diagnosis of PTSD based on the DSM-IV criteria and opined the diagnosis was related to military experiences.  

In May 2014, the Veteran underwent a VA examination.  The VA examiner stated that the record did not contain a diagnosis of PTSD related to military experiences, stating that a PTSD diagnosis from February 2013 appeared to be related to the death of the Veteran's son.  The VA examiner also noted the Veteran gave information that was inconsistent with his medical records and stated that there was no "concrete evidence" to support the alleged stressors.  Based on these reasons, the VA examiner stated that a diagnosis of PTSD was not warranted.  See C&P Exam May 2014.   

The Board finds the evidence is in equipoise as to whether or not there is a current diagnosis of PTSD.  Therefore, giving the Veteran the benefit of the doubt, the Board finds a current diagnosis of PTSD.  

The Veteran reported an alleged in-service stressor involving a mortar attack while stationed at Chu Lai in March 1968.  At the May 2014 VA examination , the VA examiner noted that the Veteran's alleged stressor is adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.  Without clear and convincing evidence to the contrary, a lay testimony, alone, may be sufficient to establish the occurrence an in-service stressor related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3).  The record establishes that members of the Veteran's unit in Vietnam were temporarily assigned to Chu Lai in support of military combat.  See Third Party Correspondence August 1998.  However, in June 2010, it was determined that there was insufficient information to verify the Veteran's alleged in-service stressor.  Nonetheless, the Veteran's lay statements are sufficient to establish his in-service stressor as the record does not contain any clear and convincing evidence to the contrary.  
    
After reviewing all the evidence of record, the Board finds the March 2010 assessment more probative than the VA examination.  The VA examiner did not give appropriate weight to the Veteran's lay statements regarding his in-service stressor.  Additionally, the VA examiner did not evaluate or consider the assessment and opinion of the private mental health professional, which found the Veteran's PTSD related to his military experiences.  

Therefore, after resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for PTSD is warranted.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for PTSD is reopened.

The claim of entitlement to service connection for PTSD is granted.  



____________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


